PER CURIAM.*
Michael Wayne Harris, Texas prisoner # 782758, proceeding pro se, appeals the summary judgment for defendants, resulting in the dismissal of his 42 U.S.C. § 1988 action. He claims defendants were deliberately indifferent to his serious medical needs.
Harris has shown that the district court erred in dismissing Harris’ claims against Monte Smith and Howard Bennett. Harris’ allegations that he went to the infirmary on Monday, 8 October 2001, and was repeatedly denied treatment by Smith and Bennett stated a claim of deliberate indifference, were not factually frivolous, and created a genuine issue of material fact precluding summary judgment. Denton v. Hernandez, 504 U.S. 25, 31-34, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir.1998); Fed. R. Civ. P. 56(c).
The district court also erred in dismissing Harris’ claim against Bill Williams. Harris alleged that, on 9 October, he returned to the infirmary; and that Williams observed him vomiting blood. At the Spears hearing, Harris alleged that he also had bloody stools. Harris testified that, despite the fact that he was vomiting blood and had bloody stools, Williams kept him in the infirmary overnight and provided him with only a trash can in which to vomit. Essentially, Harris has alleged delay in his medical care for a serious medical need, gastrointestinal bleeding. His allegations, viewed in the light most favorable to him, are sufficient to state a claim of deliberate indifference. These allegations are neither delusional nor fantastic. Thus, the district court erred in dismissing the claim against Williams for failure to state a claim and as frivolous. Lastly, these allegations created a genuine issue of material fact precluding summary judgment.
On the other hand, the district court did not err in dismissing the claim against Dr. Johnnie Smith. Harris made no specific allegations in support of his assertion that Dr. Smith failed to supervise properly. He also failed to allege that Dr. Smith was personally involved in his medical treatment. Williams v. Luna, 909 F.2d 121, 123 (5th Cir.1990); Baker v. Putnal, 75 F.3d 190, 199 (5th Cir.1996).
That part of the judgment dismissing the claim against Dr. Smith is AFFIRMED; that part of the judgment dismissing the above-described claims against Monte Smith, Howard Bennett, and Bill Williams is VACATED; and this action is REMANDED for further proceedings consistent with this opinion.

AFFIRMED IN PART; VACATED IN PART; AND REMANDED


 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.